Fourth Court of Appeals
                                San Antonio, Texas
                                       May 3, 2019

                                   No. 04-18-00458-CR

                                    Victor RIGGAN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR171326
                         Honorable Susan Harris, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The Court has considered the Appellant’s Motion for En Banc Reconsideration and the
motion is DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court